Citation Nr: 9922839	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than June 30, 1992, 
for the award of compensation benefits for tinnitus and 
otalgia, including the question of whether a March 1971 
denial of service connection for right ear disability was 
clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 28, 1968, to 
August 16, 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from January and October 
1993 rating decisions by the RO.  During the course of this 
appeal the veteran appeared at hearings held in June 1994 at 
the RO and in September 1996 at the Board.  

The Board issued a decision in this case in November 1996 
that denied entitlement to an earlier effective date for 
compensation benefits based on service connection for 
tinnitus and otalgia.  The decision also remanded the issue 
of an increased rating for tinnitus and otalgia for further 
development of the record.  The veteran was previously 
represented by The American Legion.  He appealed the Board's 
decision to United States Court of Appeals for Veterans 
Claims (Court), with representation by Mr. Cox, who remains 
the veteran's representative before the Board.  Following 
briefs and motions by the parties, in April 1999 the Court 
vacated the portion of the Board's decision concerning an 
earlier effective date and remanded the case to the Board for 
further action pursuant to a motion by the Secretary of the 
Department of Veterans Affairs (VA).  The Court stated that 
the Board's November 1996 decision "did not fully address 
and reconcile incongruities in the record" and "did not 
address the applicability of pertinent regulations extant in 
1971."  

In May 1999, the Board notified the veteran's attorney that 
the case had been returned to the Board and provided them 
with 30 days to submit any additional evidence or argument.  
Later in May 1999, the veteran, through his attorney, filed a 
motion for reconsideration with the Court and the Court 
denied the motion in July 1999.  No additional evidence or 
argument has been received at the Board.  

The Board notes that the record does not reflect that any 
action has been taken regarding the Board's November 1996 
Remand of the issue concerning an increased rating for 
tinnitus and otalgia.  That aspect of the case, although not 
currently before the Board for appellate consideration, is 
drawn to the RO's attention.  


FINDINGS OF FACT

1.  A rating decision in March 1971 denied service connection 
for a right ear disorder.  The veteran was notified of that 
action and did not appeal.  

2.  The March 1971 rating action considered the question of 
service connection for otalgia and tinnitus and the denial of 
service connection was consistent with the facts as they were 
known at the time.  

3.  On June 30, 1992, the veteran's representative submitted 
an application to reopen his claim for service connection.  

4.  Rating decisions in January 1993 and October 1993 granted 
service connection for tinnitus and otalgia, effective from 
June 30, 1992.  


CONCLUSIONS OF LAW

1.  The March 1971 rating decision denying service connection 
for right ear disability was not clearly and unmistakably 
erroneous; therefore that unappealed rating action is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1998).  

2.  An effective date earlier than June 30, 1992 for the 
grant of service connection for tinnitus and otalgia is not 
warranted under the applicable regulatory criteria.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was noted 
to have a significant hearing defect in his left ear on his 
enlistment examination in June 1968 and an H-2 profile was 
assigned.  No complaints or abnormal clinical findings 
concerning his right ear were noted at that time.  A March 
1969 clinic report, one day after he was on the rifle range 
with ear plugs in place, notes the veteran's complaint that 
his ear hurt and that he had roaring tinnitus in his right 
ear.  On examination, his tympanic membranes were intact and 
his auditory canals were clear.  An ear, nose, and throat 
consultant diagnosed tinnitus and prescribed nicotinic acid 
orally.  Audiometric evaluations were completed in April 
1969, but neither examiner reported any complaints of 
tinnitus or ear pain.  An H-2 profile was continued.  On 
examination for Officer Candidate School later in April 1969, 
the veteran reported a ringing sensation in his right ear 
since being on the rifle range one month previously and that 
since then he had been bothered by it while sleeping and late 
at night.  The examiner did not record any complaint of ear 
pain.  In March 1970, the veteran was treated with 
antibiotics and a decongestant for early otitis media on the 
right side.  At the time of his separation examination in 
June 1970, the examiner noted the veteran's report that he 
still had tinnitus in his right ear.  No complaint of right 
ear pain or any abnormal clinical findings or diagnosis 
regarding the right ear was recorded.  

Received on August 21, 1970, was a VA Form 526, Veteran's 
Application for Compensation or Pension, on which the veteran 
noted his disability as "Right Ear Trouble=3/1969," 
indicating that he had received treatment for his right ear 
during service in March 1969.  

An evaluation was obtained by a VA audiologist in December 
1970.  The examiner, the Chief of the Audiology and Speech 
Pathology Service, recorded various audiometric data and 
stated that the veteran was cooperative and his responses 
were consistent.  No complaint of tinnitus or right ear pain 
was noted.  

A deferred rating decision, dated in February 1971, states 
that the examination report was noted, but a decision was 
being deferred pending receipt of the service medical 
records.  The document includes a notation, "Do we need 
follow up on SR?"  

In March 1971, a rating decision denied service connection 
for right ear pathology as "not found on last examination 
(12-15-70)."  The rating decision reported the findings 
noted in the service medical records, essentially as set 
forth above.  In a March 1971 letter, the RO notified the 
veteran that his hearing loss was not service-connected and 
that service connection was denied for right ear pathology 
because no residuals of such a disability were found at the 
time of last examination or at the time of his separation 
from service, although the condition may have been shown in 
service.  

On June 30, 1992, communication was received from the 
veteran's representative indicating a desire to reopen his 
claim for service connection.  The veteran subsequently 
submitted additional evidence that included a DA Form 664, 
Serviceman's Statement Concerning Application for 
Compensation from the Veterans Administration (VA Form 21-
526e), dated August 16, 1970.  The form reflects that the 
veteran had checked the box indicating that he had filed an 
application for such compensation.  The veteran also 
submitted a copy of VA Form 21-526e, dated August 16, 1970, 
on which he reported the nature of the sickness, diseases or 
injuries which he was claiming as "defective hearing right 
ear [with] constant tinnitus-about March 1969 and June 
1970."  

A rating decision in January 1993 granted service connection 
for tinnitus secondary to acoustic trauma and assigned a 
10 percent rating, effective from June 30, 1992.  Following 
receipt of additional evidence from the veteran, a rating 
decision in October 1993 expanded the grant of service 
connection to include otalgia as secondary to acoustic 
trauma; no change was made in the assigned rating or the 
effective date.  The veteran appealed both the assigned 
rating for the disability and the effective date for the 
grant of service connection.  

The veteran's substantive appeal contained extensive argument 
in support of his claims.  He stated that the acoustic trauma 
that produced his tinnitus and otalgia was an injury rather 
than a disease and that, because the March 1971 rating 
decision denied service connection for right ear pathology 
(the effects of disease), it did not adjudicate his claim for 
service connection for tinnitus.  He also claimed that the 
RO's 1993 statement that he did not initially claim service 
connection for tinnitus and he was not examined for tinnitus 
was factually in error, because the record contains two VA 
claims forms, with VA Form 21-526e clearly showing his claim 
concerning tinnitus.  He contends that if his original VA 
Form 21-526e (dated August 16, 1970) was not of record at 
that time it was because of "clear and unmistakable error in 
handling my paperwork, examination, and evaluations."  The 
veteran also argued that the RO's 1971 statement that "no 
recurring disability of the right ear was shown on VA 
examination and the complaints in service were considered 
resolved" was factually erroneous because the service 
medical records clearly showed that he had stress ("a well 
established manifestation of tinnitus") during service and 
that tinnitus was present at the time of his separation 
examination.  In addition, he claimed that the 1971 rating 
decision cannot be final because he personally appeared to 
appeal the decision.  The veteran has also pointed to several 
regulations that the RO allegedly did not apply when it 
considered his claim in 1971, specifically, 38 C.F.R. §§ 4.2, 
4.6, 4.7, 4.13, as evidence that the March 1971 rating was 
legally erroneous.  

With his substantive appeal, the veteran also submitted a 
copy of DA Form 8-272, dated in May 1969 and prepared in 
conjunction with Medical Board Proceedings, listing only 
neurosensory permanent hearing loss in the left ear and 
showing assignment of "J" and "U" limitations.  The form 
does not refer to tinnitus or otalgia or any impairment of 
the veteran's right ear.  He submitted statements by two 
individuals dated in 1994 regarding his complaints of 
tinnitus and ear pain, stating that they had known him for 
the previous 10 years.  He also submitted a statement by 
another individual who stated that he had known the veteran 
since before his period of service and that he recalled the 
veteran complaining of "constant noises in his head" when 
he first got out of service.  In addition, the veteran 
submitted a statement from his wife that described his ear 
complaints since she first met him in 1975.  

Finally, with his substantive appeal the veteran submitted 
the original VA Form 526e, dated August 16, 1970.  The 
document does not contain any date stamp indicating prior 
receipt by VA.  

In June 1994, a personal hearing was conducted before a 
hearing officer at the RO.  The veteran speculated, but was 
unable to provide any definite reason, as to how he, and not 
the RO, came to be in possession of the original VA Form 526e 
application.  He also stated that he told the examiner in 
December 1970 what kind of right ear problem he had.  

A personal hearing was conducted in September 1996 in 
Washington, DC, before the undersigned Member of the Board.  
The veteran advanced several arguments regarding the issue of 
an earlier effective date.  First, he noted that the RO 
erroneously concluded in March 1971 that his tinnitus that 
was reported in service had resolved, when in fact the 
tinnitus was incurable.  He also again stressed that the 
December 1970 VA audiologist examined him only for right ear 
pathology, not the residuals of acoustic trauma.  The veteran 
indicated that his ear pain had first occurred on the day of 
his initial acoustic trauma on the rifle range and, after 
about two years, began to increase in frequency.  He also 
again reported that, following the March 1971 rating 
decision, he had appeared at the RO in person to express his 
disagreement with the RO's action.  Finally, the veteran 
stated that, whatever procedural mistake he may have made in 
not appealing the decision in writing, the RO's failure to 
"weigh all the evidence that they had in their hands at that 
moment" was much more serious.  

Also included in the record is the Appellant's Brief to the 
Court, Appellee's Motion for Remand, and Appellant's Response 
to Appellee's Motion for Remand, all documents that were 
submitted to the Court in conjunction with the veteran's 
appeal of the Board's 1996 decision, as well as the Court's 
April 1999 Order vacating the portion of the Board's decision 
concerning an earlier effective date and remanding the case 
to the Board.  The pertinent points and arguments raised in 
those documents will be discussed below.  

Analysis

The veteran's claim is essentially two-fold: 1) that the 
March 1971 rating decision that denied service connection for 
"right ear pathology" was clearly and unmistakably 
erroneous, and 2) in general, that an earlier effective date 
for service connection for tinnitus and otalgia is warranted 
under other applicable regulations.  

I.  Clear and unmistakable error (CUE)

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior decision.  
Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  In addition, VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  Shockley v. West, 11 Vet. App. 
208 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen 
v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

A.  ISSUES IDENTIFIED BY THE COURT AND THE VETERAN

In Appellee's Motion for Remand that was adopted by the 
Court, it was noted that the Board's 1996 decision did not 
address and reconcile a number of "incongruities in the 
record" and also did not address the provisions of 38 C.F.R. 
§§ 3.303(a), (b), or 3.326, as in effect in 1971.  Some of 
the veteran's contentions are encompassed by the issues 
addressed in the Motion.  

Incongruity #1 

The Court and the veteran have identified several 
inconsistencies between the findings and conclusions of the 
RO in March 1971, the RO in 1993, and the Board's 1996 
decision.  To the extent that any inconsistencies exist among 
those various determinations, the Board's current decision 
subsumes the 1993 rating decision and "wipes the slate 
clean" as to all findings and conclusions in that 
determination.  Inasmuch as the Board's review considers the 
veteran's CUE claim de novo, all of the RO's findings and 
conclusions in 1993 concerning that issue are of no effect.  
Further, the Court's Order vacated the 1996 Board decision; 
therefore, all findings and conclusions contained therein are 
also of no effect.  Accordingly, the Board's current findings 
and conclusions represent VA's sole determination in the 
veteran's appeal.  

Incongruity #2

The Court indicated that the service medical records clearly 
record the veteran's complaints of tinnitus and ear pain in 
March 1969 and continuing problems with tinnitus the 
following month, as well as the fact that tinnitus was noted 
on the report of his separation examination in June 1970.  
The record also contained a VA Form 526, dated in August 
1970, wherein the veteran had listed "Right Ear 
Trouble=3/1969" as his claimed disability.  The Court then 
made reference to the VA Form 21-526e that was received in 
1992, wherein it was noted that the veteran had indicated 
defective hearing and constant tinnitus as his claimed 
disabilities.  The Court also stated that the RO had 
recognized that the veteran's service records reflected that 
he had prepared such a form, but that it was unclear 
"whether the RO received the claim from the Army, an issue 
which Appellant discusses in this appeal."  

Apparently, DA Form 664 and VA Form 21-526e are routinely 
furnished to each serviceman at the time of separation from 
service, in case he wishes to file a claim with VA.  The 
veteran has indicated that he did in fact complete those 
forms at that time, anticipating that the service department 
would forward the Form 21-526e to VA for appropriate action.  

In conjunction with the veteran's current appeal, he 
furnished the original Form 21-526e, a copy of which had 
previously been received by VA in June 1992.  The original 
form provided by the veteran does not contain a date stamp or 
other indication that it had previously been received by VA.  

First, the claims file does not reflect that a VA Form 21-
526e was of record prior to the March 1971 rating decision.  
Moreover, the veteran furnished the original Form 21-526e 
with his substantive appeal in March 1994.  This fact, in 
itself, provides ample evidence that such a form, or even a 
copy of that form, was not of record in 1971.  It is now, and 
has always been, VA's standard practice to retain the 
original of every claim form in the claims file, unless the 
original is no longer available.  The RO would not have 
placed a copy of the veteran's Form 21-526e in the claims 
file for VA's permanent record and then return the original 
to the veteran.  

In reviewing a claim of CUE, the Board's determination must 
be based on the record that existed at the time of the prior 
decision.  Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Therefore, the 
Form 21-526e cannot be considered.  

Nevertheless, the VA Form 526, dated August 20, 1970, that 
the veteran did file with the RO in August 1970 lists the 
claimed disability as "Right Ear Trouble=3/1969."  The 
disability as listed by the veteran is certainly a very broad 
and general term and reasonably encompasses any form of right 
ear impairment that might be documented in the record, 
including tinnitus and ear pain.  

Therefore, the Board finds that the veteran filed a claim for 
any right ear disorder, to include tinnitus and ear pain, in 
August 1970.  The Board notes that such broad/liberal 
consideration by the RO in 1971 was, potentially, to the 
veteran's benefit.  However, he cannot now claim that, 
because he himself used a vague, all-inclusive term for his 
claimed disability, the RO did not adjudicate the issue of 
service connection for a disorder that was reasonably 
included in such a term and that was noted in the service 
medical records.  Accordingly, any "incongruity" in the 
record based on the source and date of receipt of the 
veteran's claim form is irrelevant.  

Incongruity #3

The Court noted (Appellee's Motion at 16) and the veteran has 
argued (Appellant's Response Brief at 20) that the listing of 
"Right Ear Trouble" on the Form 526 that was of record in 
1970 "requires consideration of his service medical records 
to identify the precise nature of the disability for which he 
sought service connection," indicating that the RO failed to 
do so in March 1971.  The Board, of course, agrees that such 
consideration is required.  In fact, ROs routinely conduct 
such a review in veterans' benefit claims.  Moreover, the 
face of the March 1971 rating decision clearly indicates that 
the RO did in fact review the service medical records and in 
so doing identified the veteran's complaints of tinnitus, 
beginning in March 1969.  Thus, there is no inconsistency in 
the record on this point.  

To the extent that this perceived "incongruity" in this 
regard impacts the veteran's contention that the RO did not 
adjudicate the issue of service connection for tinnitus and 
ear pain in March 1971, that issue will be addressed below 
under "Incongruity #6."  

Incongruity #4

The Court (and the veteran) also was troubled by the fact 
that the December 1970 audiologist's report was silent 
regarding the presence or absence of tinnitus.  The Court 
indicated that the audiologist's examination appeared to have 
been limited to evaluating auditory acuity and specifically 
excluded examination for any other ear pathology.  The Court 
noted that all of the blocks on the report form relate to 
measurements of auditory acuity and that none relates to any 
other ear pathology.  The Court stated (Appellee's Motion at 
17) that, 

there is absolutely no indication in the 
audiometric examination report that the examiner 
considered, or was qualified to consider, a broader 
range of other "right ear pathology."  This is 
consistent with Appellant's contention that he told 
the VA examiner about the nature of his disability, 
but his comments were not recorded because the 
examination was limited to whether he had a hearing 
loss.  

The Board recognizes the fact that the audiologist's report 
form is entitled, "Audiometric Examination."  The file 
contains two RO requests for an examination.  One was for 
general medical and otolaryngology examinations; in the 
Remarks block, "Right ear condition" was listed.  The other 
request was for an "ear" examination, with an "audio" 
evaluation; the Remarks block noted, "at audiology clinic," 
referring to the "audio" evaluation.  

While the audiologist's report admittedly does not on its 
face reflect the examiner's qualifications, both the veteran 
and Appellee's Motion fail to acknowledge the generally 
accepted function of an audiologist.  An audiologist's duties 
are not limited to those of a technician-merely to record 
audiometric findings.  The Board notes in particular that the 
veteran himself in March 1994 submitted a quoted passage from 
a medical text on the management of tinnitus that clearly 
indicates that audiologists generally are active participants 
in the management of patients with tinnitus.  Further, it is 
common knowledge that audiologists are specifically trained 
and qualified to evaluate and assist in the treatment of all 
forms of hearing impairment, of which tinnitus is such an 
impairment, as well as other disorders of the outer, middle, 
and inner ear, to the extent that any such disorders have an 
impact on hearing acuity, and, in that role, they are 
certainly qualified to determine the presence of and to 
comment on the severity of tinnitus.  There is no indication 
in the record that the audiologist was specifically directed 
to limit the December 1970 evaluation to providing 
audiometric data, rather than furnishing a complete 
audiologic examination, despite the title of the report form.  

It should also be pointed out that both tinnitus and ear pain 
are purely subjective complaints that would not necessarily 
be evident to an examiner.  Therefore, they cannot be 
"examined for," as alleged by the veteran and in Appellee's 
Motion.  Those complaints would have been apparent to the 
audiologist only if they were noted in records that might 
have been available to the examiner or if they were brought 
to the audiologist's attention by the veteran.  As the Court 
and the veteran have indicated, it does not appear that the 
audiologist had the benefit of reviewing any records other 
than his own findings.  

Nevertheless, if, as the veteran has claimed, he repeatedly 
called his tinnitus to the examiner's attention, it would 
have been standard practice for the audiologist to record 
that symptom-or any other pertinent complaint-on the 
examination form as having been reported by the veteran, 
inasmuch as such complaints are indeed relevant to 
determinations regarding the veteran's auditory acuity.  The 
fundamental purpose of an audiologist's examination is to 
detect the presence and extent of any impairment of auditory 
acuity.  The examination report, however, does not reflect 
any complaints of tinnitus or otalgia, either at the time of 
the examination or by way of history.  

It is argued by the veteran and in Appellee's Motion that the 
audiologist's failure to record the veteran's complaints of 
tinnitus and ear pain provides a clear indication that those 
disorders were not examined for and, therefore, that any 
reliance on the fact that the examination report does not 
include findings of tinnitus and ear pain is misplaced.  
However, in light of the fact that the audiologist's 
examination was requested specifically to determine the 
presence and extent of any impairment of auditory acuity (to 
include pertinent complaints, such as tinnitus or ear pain) 
or other right ear condition, and because an audiologist is 
uniquely qualified to conduct such an examination, the Board 
finds that the absence of any notation of tinnitus or other 
complaints indicates that such symptoms were not reported to 
the audiologist, contrary to the veteran's statements and 
testimony.  

Therefore, the RO's March 1971 conclusion that neither 
tinnitus nor otalgia was currently shown was reasonable.  To 
contend otherwise amounts to no more than a disagreement with 
how the evidence was weighed-an allegation that does not 
constitute a viable claim of error.  

The Board would also point out that, although general medical 
and otolaryngology examinations appear to have been initially 
requested in 1970, such examinations were apparently not 
completed.  However, the failure to obtain such examinations, 
even if it appears now that the reports of such examinations 
at that time might have disclosed evidence supportive of the 
veteran's claim, amounts to no more than a failure in the 
duty to assist the veteran and, accordingly, does not 
constitute a viable claim of error.  It is the evidence which 
was of record and provided the basis for the rating board's 
decision that must be evaluated to determine whether that 
decision was clearly and unmistakably erroneous.

Incongruity #5

Related to the above discussion regarding an audiologist's 
qualifications is the RO's conclusion in 1971 that no "right 
ear pathology" was shown on the examination.  The veteran 
has argued that there is a definite distinction between 
pathology and residuals of an injury (in this case, acoustic 
trauma) and the Appellee's Motion questioned the use of 
various terms to indicate which conditions were found and 
which conditions were denied service connection.  

The Board recognizes that the "dictionary definition" of 
"pathology" is that branch of medicine that studies and 
treats the structural and functional manifestations of 
disease.  That definition does not mention residuals of 
injuries, which, it is argued, are clearly distinct from 
disease processes.  

However, the Board finds that, for purposes of determining 
entitlement to service connection, this is "a distinction 
without a difference."  While the RO's choice of terms may 
not have been the best and lacked specificity, there is no 
indication in the record-and neither the Appellee's Motion 
nor the veteran has pointed to any reason-why the result 
would have been manifestly different, but for the error, as 
required for a viable claim of CUE.  It is clear that the RO 
in March 1971 considered all the evidence and denied service 
connection for any right ear disorder, because no right ear 
problem of any sort was shown on the most recent examination.  
The rating decision clearly discusses the fact that tinnitus 
was reported in service.  As noted above, tinnitus was the 
only pertinent complaint reported by the veteran more than 
once during service; and no findings of right ear hearing 
loss were recorded during service.  However, the VA 
audiologist in December 1970 did not record the presence of a 
complaint of tinnitus; a diagnosis of right ear hearing loss 
was also not recorded and the audiometric findings were 
consistent with normal right ear hearing.  

Therefore, the Board finds that any "incongruity," or 
inartful choice of terms, as to the disability for which 
service connection was denied in March 1971 does not present 
a viable claim of CUE.  

Incongruity #6

The March 1971 rating decision lists left ear hearing loss as 
being not service-connected and also lists a diagnostic code 
(Code 6277) for the disorder.  However, the rating decision 
does not similarly list tinnitus or a diagnostic code for 
tinnitus, despite the fact that the Rating Schedule does 
reflect a diagnostic code for tinnitus (Code 6260).  (Under 
the rating criteria in effect in 1971, Code 6277 indicated 
near-deafness.)  It is argued that the RO's failure 
specifically to list tinnitus as a non-service-connected 
disability indicates that the RO did not adjudicate that 
issue and that service-connected was not denied for tinnitus.  

This seeming "incongruity" is readily explained.  
Disabilities that a veteran currently has are listed on the 
rating decision, along with pertinent diagnostic codes and, 
generally, a percentage rating for each disability.  Further, 
the listed disabilities are segregated into those for which 
service connection has been established and those for which 
service connection has not been established.  It is critical 
to note, however, that only disabilities that are shown by 
the record or that have been specifically claimed by the 
veteran, although not shown by the record, are listed.  If 
the record does not reflect that the veteran currently has a 
claimed disorder or that he has even specifically identified 
a disorder, it would be inappropriate to list it.  

In this case, the service medical records and the report of 
the December 1970 audiologist's examination clearly showed 
the presence of severe left ear hearing loss (that was 
present prior to service).  Therefore, even though the 
veteran had not claimed service connection for left ear 
hearing loss, it was listed on the rating decision, with the 
appropriate diagnostic code, as being non-service-connected.  
(Although the rating decision does not list a percentage 
rating for the left ear hearing loss, the diagnostic code 
itself reflected the assigned rating (80 percent), under the 
rating criteria in effect in 1971.)  However, the RO found 
that, although tinnitus was reported in service, the record 
did not show that the veteran had any right ear disorder at 
the time of the last examination and he had not specifically 
claimed service connection for tinnitus.  It is important to 
note that the only disorder for which the veteran had at that 
time specifically identified for which he was claiming 
service connection was "Right Ear Trouble."  

Accordingly, there was no incongruity in the RO's actions in 
this regard.  Further, it is clear from the record that the 
RO did in fact consider and adjudicate the issue of service 
connection for any right ear disorder.  Therefore, insofar as 
no complaint of tinnitus or ear pain or any other right ear 
condition was shown on the VA examination, the RO had a 
reasonable basis for denying service connection for a right 
ear disorder.  While it may have been arguably a better 
practice to specifically identify the disability, it is not 
shown how the result would have been different had the RO 
used more specificity in describing the disability being 
denied rather than using a more general term.
 
Failure to consider 38 C.F.R. § 3.303(a), (b)

The Board would point out that, although the Court indicated 
that the Board's 1996 decision failed to address the 
provisions of 38 C.F.R. § 3.303(a) and (b), review of a prior 
final decision for CUE does not entail a full readjudication 
of the veteran's service connection claim, including 
application of the law and regulations pertinent to service 
connection.  The Board's consideration of the veteran's claim 
of CUE in the March 1971 rating decision involves only an 
analysis of whether the 1971 decision correctly applied the 
proper law and regulations to the evidence that was then of 
record.  See Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  

The sections of 38 C.F.R. § 3.303 that were identified by the 
Court state 

(a) General.  Service connection connotes many 
factors but basically it means that the facts, 
shown by evidence, establish that a particular 
injury or disease resulting in disability was 
incurred coincident with service in the Armed 
Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation 
during service or through the application of 
statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which 
he seeks a service connection must be considered on 
the basis of the places, types and circumstances of 
his service as shown by service records, the 
official history of each organization in which he 
served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to 
service connection will be based on review of the 
entire evidence of record, with due consideration 
to the policy of the Department of Veterans Affairs 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case. 

(b) Chronicity and continuity.  With chronic 
disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or 
heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or 
pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the 
showing of chronic disease in service there is 
required a combination of manifestations sufficient 
to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after 
discharge is required to support the claim.

The Court cited the provision of Section (a) of this 
regulation to the effect that "Determinations as to service 
connection will be based on review of the entire evidence of 
record."  (Appellee's Motion at 23; emphasis in the Motion)  
The Motion further stated that the Board "may not therefore 
predicate its finding that the rating decision did not 
involve CUE by ignoring the service medical records, which 
clearly reflect tinnitus, and rely upon that fact that an 
audiometric examination given four months after service to 
measure only hearing loss did not confirm a diagnosis of 
tinnitus."  

The Board finds that the face of the March 1971 rating 
decision clearly shows that the RO considered the service 
medical records.  As noted by the Court, the service medical 
records reflect complaints of tinnitus by the veteran on 
three occasions, including at the time of his separation 
examination.  The service records also contain one notation 
of the veteran's complaint that his "ear hurt," in March 
1969.  However, again as pointed out by the Court, Section 
(a) specifically indicates that consideration of service 
connection for a disabling condition is to be considered on 
the basis of the entire evidence of record.  In this case, 
that record included a VA examination report that failed to 
show that the veteran had tinnitus or ear pain (or any other 
right ear disorder).  

Although Section (a) refers to VA's policy of broadly and 
liberally interpreting the law consistent with the facts of 
the case (consistent with the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991), which indicate that the benefit of the 
doubt is always to be given to the veteran), Section (a) does 
not provide any presumption in favor of service connection.  
The section also states that there must be an affirmative 
showing of a disability's inception or aggravation during 
service.  Further, the provisions of 38 U.S.C.A. § 5107(a) 
place the burden of first establishing a well grounded claim 
for service connection squarely on the veteran.  

In this case, there was evidence that the veteran did not 
have any right ear disorder at the time of the December 1970 
VA examination.  Further, the March 1971 rating decision 
discussed both the service medical records as well as the VA 
audiologist's report; it did not ignore the evidence of 
tinnitus contained in the service medical records in favor of 
the negative evidence in the audiologist's report.  It merely 
weighed the evidence that was then of record.  Therefore, it 
is clear that the March 1971 rating decision considered the 
provisions of 38 C.F.R. § 3.303(a).  

The service medical records clearly show reports of tinnitus 
on three occasions during service.  No examiner during 
service, however, specifically indicated that the disorder 
was "chronic."  It should be noted that Section (b) does 
not state that service connection must be granted for a 
disorder that is noted on more than one occasion during 
service; neither does it necessarily establish any 
presumption of service connection.  The mere notation of a 
complaint on more than one occasion in service does not, in 
itself, establish any related disorder as being "chronic."  
Further, Section (b) must be read in conjunction with Section 
(a), in addition to 38 U.S.C.A. § 1110, which require that 
there be a current disability to establish service 
connection.  In this case, the audiologist's report did not 
show the presence of any right ear disorder.  

It is clear, then, that the RO did in fact consider all the 
evidence, weighing the various pieces of evidence.  But any 
allegation regarding the weight that the RO in 1971 may have 
given to particular evidence fails, on its face, to present a 
viable claim of CUE.  

Therefore, although the March 1971 rating decision does not 
specifically cite the provisions of 38 C.F.R. § 3.303(b), the 
Board finds that there is no indication in the record that 
the RO did not consider that regulation.  Moreover, the 
analysis set forth in the 1971 rating decision was in full 
conformity with the consideration required by Section (b).  

Accordingly, in the absence of evidence indicating that it is 
undebatable that the RO erroneously applied or failed to 
apply the provisions of 38 C.F.R. § 3.303(a) or (b), the 
Board concludes that the 1971 rating decision was not CUE on 
this basis.  

Failure to consider 38 C.F.R. § 3.326

As noted above, the Board's current consideration does not 
include a de novo review of the veteran's claim for service 
connection.  Review of his claim of CUE in the 1971 rating 
decision entails consideration only of whether that rating 
decision properly applied the pertinent law and regulations.  

In this regard, the Court pointed to the fact that the 1996 
Board decision failed to address the provisions of 38 C.F.R. 
§ 3.326.  (Appellee's Motion at 22)  That regulation (as in 
effect in March 1971) states (as is pertinent in this case) 

(a)  General.  Except as otherwise provided in this 
section a Veterans Administration examination will 
be authorized when there is evidence indicating the 
reasonable probability of a valid claim for 
disability compensation or pension.  This section 
is applicable to original claims, reopened claims 
and claims for increase.  Hospital reports 
described in § 3.157(b)(1) and (3) are included in 
the definition of Veterans Administration 
examinations for the purpose of rating these 
claims.  

...

(e)  Claim filed within 6 months of discharge.  
When a claim is filed within 6 months from date of 
separation it may be rated initially on the records 
of the service department.  Otherwise no rating 
will be made without first obtaining a Veterans 
Administration examination.  

(f)  Liberal interpretation.  In determining the 
reasonable probability of a valid claim a liberal 
interpretation will be applied to permit 
simultaneous development of evidence including 
request for service records and request for 
examination. ...  

Subsequently, VA revised § 3.326.  The version currently in 
effect (and as referred to in Appellee's Motion) states

For purposes of this section, the term examination 
includes periods of hospital observation when 
required by VA. 

(a) Where there is a well-grounded claim for 
disability compensation or pension but medical 
evidence accompanying the claim is not adequate for 
rating purposes, a Department of Veterans Affairs 
examination will be authorized.  This paragraph 
applies to original and reopened claims as well as 
claims for increase submitted by a veteran, 
surviving spouse, parent, or child. Individuals for 
whom an examination has been scheduled are required 
to report for the examination. 

(b) Provided that it is otherwise adequate for 
rating purposes, any hospital report, or any 
examination report, from any government or private 
institution may be accepted for rating a claim 
without further examination.  However, monetary 
benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a 
complete physical examination conducted at a 
Department of Veterans Affairs hospital or 
outpatient clinic. 

(c) Provided that it is otherwise adequate for 
rating purposes, a statement from a private 
physician may be accepted for rating a claim 
without further examination.

Appellee's Motion, referring to Section (a) of the current 
regulation, stated that, "at least under current law, a VA 
examination is required only when there is a well-grounded 
claim for disability compensation, but the medical evidence 
accompanying the claim is not adequate for rating purposes."  
(Appellee's Motion at 24)  The Motion further noted that 
Sections (b) and (c) state that, "Provided it is adequate 
for rating purposes, the VA may rely upon any government or 
private hospital report or examination report, as well as any 
statement from a private physician, without requiring a VA 
examination."  Finally, the Motion stated that, "In 
February 1971 the RO concluded that an examination for 
tinnitus and ear pain based on Appellant's service medical 
records was not necessary."  (Appellee's Motion at 24)  

First, the Board would point out that it is not current law 
that the Board must consider in evaluating a claim of CUE in 
a prior final rating decision-it is the law that was in 
effect at the time of the prior decision.  See Damrel v. 
Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  "Sections (b) and (c)" cited in Appellee's 
Motion were added to § 3.326 after 1971.  Further, the 
regulation that was in effect in March 1971, as set forth 
above, did not include any similar provisions.  Therefore, it 
would have been impossible for the RO to consider the 
applicability of Sections (b) and (c) or any similar 
provisions.  Failure to do so could not possibly be CUE.  
Moreover, the regulation as currently in effect is not 
relevant to the Board's current consideration.  

Regarding the Motion's statement that the RO concluded that 
an additional examination for tinnitus and ear pain was not 
necessary, the Board is unable to identify any evidence that 
the RO drew such a conclusion.  The only February 1971 
statement by the RO that the record contains is a "Deferred 
or Confirmed Rating Decision."  In the section entitled, 
"Deferred Rating Decision," "Other" is checked as the 
reason for the deferral.  The rating specialist who completed 
the form wrote, "Exam Report noted.  Deferred for Service 
Records - on request but none received.  Development Unit: 
(1) Do we need follow up on SR?"  

The Board is unable to discern any indication in the RO's 
Deferred Rating Decision that no "examination for tinnitus 
and ear pain was necessary."  It is clear from the face of 
that form that what was being deferred was action on a final 
rating decision, not any additional examination.  The only 
question raised in the RO's memo was whether further 
follow-up was needed regarding the lack of receipt of the 
service records (SR).  Shortly after that memo was written, 
the veteran's service medical records were received.  

Accordingly, the record does not reflect that the RO 
concluded that an examination for tinnitus and ear pain had 
not been conducted, but was still needed.  Moreover, the 
Board would also point out that, even if the RO had 
determined that an additional examination was required, but 
for some reason failed to obtain such an examination, such 
failure still would not constitute CUE, because it would 
amount to no more than a failure in the duty to assist, which 
according to the Court's well-established jurisprudence, 
cannot form the basis for a claim of CUE.  See Shockley v. 
West, 11 Vet. App. 208 (1998); Hazan v. Gober, 10 Vet. App. 
511 (1997); Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

The veteran has alleged that the RO's failure to schedule an 
additional examination for tinnitus and ear pain showed that 
the issue of service connection for those disorders was not 
adjudicated.  That argument fails, however, because no such 
additional examination was required and, as discussed above, 
the RO clearly adjudicated the issue.  

Turning to the Court's (and the veteran's) comments 
concerning 38 C.F.R. § 3.326(a), the Board would again point 
out that the Section (a) cited in Appellee's Motion was not 
in effect in 1971 and so any argument that the RO failed to 
consider it cannot constitute a viable claim of CUE.  

However, the import of the point raised in Appellee's Motion 
(and also by the veteran) is that the examination that was 
conducted in December 1970 should not have been ordered, 
because the evidence that was already of record at that time, 
consisting of the service medical records, clearly showed the 
presence of tinnitus and so established service connection 
for the disability.  Although the veteran obviously would 
prefer that the negative evidence contained in the 
audiologist's report had not been of record and considered in 
1971, it was nevertheless of record.  More importantly, 
obtaining such an examination was not precluded by any law or 
regulation that was in effect in 1971, nor does even the 
current version of § 3.326 preclude the RO from obtaining an 
examination.  

While the result might have been different if the examination 
had not been of record (although it is not undebatable that 
such a result would have been reached), the evidence does not 
provide any legal basis for concluding that the RO committed 
CUE by obtaining the examination or by considering it.  

B.  VETERAN'S ALLEGATIONS

The extensive arguments that the veteran presented in his 
appeal to the Board and in his appeal to the Court 
essentially are that: 1) he filed a specific claim form in 
August 1970, indicating his claim for service connection for 
right ear hearing loss and tinnitus, but that the March 1971 
rating decision failed to adjudicate that issue-therefore, 
his claim remained pending from August 1970 until the RO 
granted service connection in rating decisions in January and 
October 1993 (this allegation has been considered above in 
connection with the discussions of "Incongruity #2," 
"Incongruity #3," and "Incongruity #6); 2) the December 
1970 audiologist was not qualified to examine him for 
tinnitus or otalgia and did not examine him for tinnitus or 
otalgia and, therefore, the RO committed factual error by 
considering that the omission of any complaints, clinical 
findings, or diagnoses regarding those disorders from the 
examiner's report was indicative of the absence of those 
disorders and by concluding that the evidence already of 
record clearly established service connection (this 
allegation has been considered above in connection with 
"Incongruity #3" and the "Failure to consider 38 C.F.R. 
§ 3.326"); 3) the evidence that was of record in March 1971 
clearly showed that he developed chronic tinnitus and 
otalgia-therefore, it was factually erroneous for the RO to 
find otherwise (this allegation has been considered above in 
the discussion of the failure to consider 38 C.F.R. § 3.303); 
4) the RO in March 1971 failed to consider and apply several 
other pertinent regulations, constituting legal error.  

Only the last contention listed above remains for discussion.  
The veteran has identified several regulations that, he 
claims, the RO failed to consider in March 1971.  

Failure to consider 38 C.F.R. § 4.2

This regulation states, in pertinent part, 

Different examiners, at different times, will not 
describe the same disability in the same language.  
Features of the disability which must have 
persisted unchanged may be overlooked or a change 
for the better or worse may not be accurately 
appreciated or described.  It is the responsibility 
of the rating specialist to interpret reports of 
examination in the light of the whole recorded 
history, reconciling the various reports into a 
consistent picture so that the current rating may 
accurately reflect the elements of disability 
present.  Each disability must be considered from 
the point of view of the veteran working or seeking 
work. 

The veteran's argument regarding this regulation is, 
essentially, that the RO did not consider the December 1970 
audiologist's report in light of all the evidence of record 
at that time.  That argument must fail, however.  First, the 
March 1971 rating decision clearly states that the RO did 
consider both the service medical records and the 
audiologist's report.  Second, the veteran's reliance on 
§ 4.2 is misplaced, because 38 C.F.R. Part 4 pertains to 
rating disabilities for which service connection has already 
been established, rather than to service connection itself.  

Failure to consider 38 C.F.R. § 4.13

This regulation states 

The repercussion upon a current rating of service 
connection when change is made of a previously 
assigned diagnosis or etiology must be kept in 
mind.  The aim should be the reconciliation and 
continuance of the diagnosis or etiology upon which 
service connection for the disability had been 
granted.  The relevant principle enunciated in Sec. 
4.125, entitled "Diagnosis of mental disorders," 
should have careful attention in this connection.  
When any change in evaluation is to be made, the 
rating agency should assure itself that there has 
been an actual change in the conditions, for better 
or worse, and not merely a difference in 
thoroughness of the examination or in use of 
descriptive terms.  This will not, of course, 
preclude the correction of erroneous ratings, nor 
will it preclude assignment of a rating in 
conformity with Sec. 4.7.

The veteran's contention as to this regulation is somewhat 
murky.  His argument seems to be that the RO's 1993 grant of 
service connection for tinnitus and otalgia did not recognize 
that those disorders had been present ever since the acoustic 
trauma in service.  To this extent, he misperceives the 
meaning of the word "reconciliation" in the regulation.  
The regulation is intended to require an examiner to 
reconcile, or explain, a diagnosis assigned for a disability 
when that diagnosis differs from diagnoses that were 
previously assigned.  The objective of the regulation is the 
assignment of the proper evaluation for a disability.  In the 
end, however, this regulation does not pertain to 
determinations regarding service connection: It applies to 
determinations of ratings for service-connected disabilities.  

Failure to consider 38 C.F.R. § 4.6

This regulation states

The element of the weight to be accorded the 
character of the veteran's service is but one 
factor entering into the considerations of the 
rating boards in arriving at determinations of the 
evaluation of disability.  Every element in any way 
affecting the probative value to be assigned to the 
evidence in each individual claim must be 
thoroughly and conscientiously studied by each 
member of the rating board in the light of the 
established policies of the Department of Veterans 
Affairs to the end that decisions will be equitable 
and just as contemplated by the requirements of the 
law.  

The veteran's argument regarding this regulation fails for 
several reasons.  First, as noted above, the regulations 
contained in Part 4 of 38 C.F.R. do not pertain to 
determinations concerning service connection.  Second, his 
argument concerning this regulation is directed to the 
Board's current application of it, rather than to any claimed 
error in its application by the RO in 1971; to this extent, 
his argument is inapt-the issue before the Board concerns 
whether there was error in the 1971 decision.  Moreover, even 
if he intended to argue that the RO in 1971 failed to weigh 
the evidence properly, such an argument does not amount to a 
viable allegation of CUE, as discussed above.  

Finally, to the extent that he argues that the Board must now 
accord proper weight to the evidence regarding his tinnitus 
and otalgia, that argument also fails.  The Board's current 
analysis does not involve weighing any of the evidence.  The 
only current consideration is whether the RO in 1971 made any 
factual or legal error in denying his claim.  And the legal 
standard to be used in making that determination is very 
high-the error must be undebatable, such that reasonable 
minds could not differ as to the result.  

Failure to consider 38 C.F.R. § 3.156

This regulation states, in pertinent part, 

(a) New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

(b) New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered 
as having been filed in connection with the claim 
which was pending at the beginning of the appeal 
period.  

(c) Where the new and material evidence consists of 
a supplemental report from the service department, 
received before or after the decision has become 
final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  
This comprehends official service department 
records which presumably have been misplaced and 
have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former 
errors of commission or omission in the preparation 
of the prior report or reports and identified as 
such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating 
over a part or the entire period of time involved, 
a retroactive evaluation will be assigned 
accordingly except as it may be affected by the 
filing date of the original claim.  

38 C.F.R. § 3.156.  

The veteran's argument as to this regulation is, essentially, 
that the new and material evidence that was added to the 
record since 1971 clearly shows that service connection 
benefits for his tinnitus and otalgia should be retroactive 
to August 1970.  This argument also is inapt.  Section 3.156 
merely defines new and material evidence and does not provide 
any guidance at all concerning the proper effective date for 
a subsequent grant of service connection (except where the 
new and material evidence consists of a supplemental report 
from the service department-a situation that is not present 
in this case).  In this case, the RO in 1993 implicitly 
considered the provisions of § 3.156 when it granted service 
connection.  

Accordingly, this regulation is not applicable to a 
determination as to the proper effective date for the 
service-connected disability.  

C.  Conclusion

The Board is unable to identify any error of fact or law in 
the March 1971 rating decision.  The record does not reflect 
that the correct facts, as they were known at the time, were 
not before the RO or that the law in effect at the time was 
incorrectly applied by the RO.  The record shows that the RO 
had before it in March 1971 all of the evidence that was then 
available, including the veteran's service medical records 
and the report of a VA audiologist's examination, and that 
the RO did in fact consider that evidence in conjunction with 
the claim received from the veteran in August 1970 following 
his separation from service.  Further, the record indicates 
that the March 1971 rating decision considered the pertinent 
law and regulations that were then in effect.  No error has 
been identified that constitutes CUE on its face and 
persuasive reasons have not been given as to why the result 
would have been manifestly different, but for any of the 
alleged errors.  Therefore, the March 1971 rating decision 
was not clearly and unmistakably erroneous.  In the absence 
of CUE, that unappealed rating decision is final.  

It should be noted that consideration of the provisions of 
38 U.S.C.A. § 5107(b) concerning affording the veteran the 
benefit of the doubt are not applicable to determinations 
regarding CUE.  That law indicates that the benefit of the 
doubt is to be given to the veteran when there is an 
approximate balance between the positive and negative 
evidence.  In considering a claim of CUE, however, the legal 
standard is much higher:  The claim must be denied unless 
there is clear and unmistakable evidence that the prior 
denial was in error.  Therefore, the Board has not considered 
the provisions of § 5107(b) regarding this aspect of the 
veteran appeal.  

II.  Earlier effective date

In general, the effective date for a grant of service 
connection shall be the day following separation from active 
service or the date entitlement arose if the claim is 
received within 1 year after separation from service; 
otherwise, the date of receipt of claim, or the date 
entitlement arose, whichever is later, will be used.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date for a grant of service connection after a 
final disallowance will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The effective date for a grant 
of service connection pursuant to a finding that a previous 
denial was in error will be the date from which benefits 
would have been payable if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.400(k).  

The veteran has essentially two remaining arguments as to why 
he is entitled to an earlier effective date for compensation 
benefits for tinnitus and ear pain.  First, he contends that 
the March 1971 rating decision did not address that issue and 
that, therefore, his August 1970 claim in that regard 
remained pending until service connection was granted in 
1993.  However, as discussed above under "Incongruity #6," 
the Board has determined that the March 1971 rating decision 
did in fact adjudicate that claim, although the veteran had 
himself characterized the issue more generally.  

The thrust of the veteran's second argument is that 38 C.F.R. 
§ 19.129 (which provides that a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her, or that determination will 
become final) is not applicable because he did appeal the 
March 1971 rating decision and, therefore, his appeal has 
remained pending since 1971.  He also argues, referring also 
to 38 C.F.R. § 3.400, that "Surely those regulations were 
not implemented to protect the mistakes of VA Medical 
Boards" and that "the spirit of such regulations should not 
preclude me, the veteran, from recovering disability benefits 
I have deserved all along."  He has stated that he did, in 
fact, appeal the 1971 rating decision by appearing in person 
at a VA hospital and discussing the matter with a "VA 
officer."  

First, the veteran is entirely correct: If service connection 
is granted pursuant to a finding of error in a previous, 
otherwise final denial, the effective date will be set as if 
the previous determination had not been made, potentially 
allowing retroactive benefits.  38 C.F.R. § 3.400(k).  

But more importantly, 38 U.S.C.A. § 7105(a)(2) (as in effect 
in 1971) clearly states that a notice of disagreement must be 
in writing.  But the record does not reflect, and the veteran 
does not contend, that he filed any written communication 
expressing disagreement with the March 1971 rating decision 
within a year of being notified of that determination.  
Accordingly, that rating decision became final.  38 U.S.C.A. 
§ 7105.  

The regulations provide that a final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error (CUE) has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  

The Board has determined that there was no CUE in the March 
1971 rating decision.  Therefore, that decision is final and 
cannot be reversed or amended.  Accordingly, the provisions 
of 38 C.F.R. § 3.400(k) are not applicable to determining the 
appropriate effective date.  

Because service connection for tinnitus and otalgia was 
granted by the RO by decisions in January and October 1993, 
pursuant to the veteran's reopened claim, 38 C.F.R. 
§ 3.400(q)(1)(ii) provides the appropriate criteria for 
establishing the effective date for the grant of service 
connection.  

The veteran's tinnitus and otalgia (ear pain) due to acoustic 
trauma, which he sustained on the rifle range, were clearly 
shown in service.  Therefore, his "entitlement," as 
provided in § 3.400(q)(1)(ii), arose during service.  

However, the veteran's application to reopen his service 
connection claim was received by the RO on June 30, 1992.  
The Board is unable to identify any other document or 
communication that referred to the claimed disabilities that 
was received by VA prior to that date following the March 
1971 rating decision.  Accordingly, June 30, 1992, 
constitutes the date of receipt of the new claim-the 
veteran's application to reopen his claim.  

The provisions of § 3.400(q)(1)(ii) indicate that the proper 
effective date for service connection under these 
circumstances is the later of the date entitlement arose and 
the date of receipt of the new claim.  Therefore, the proper 
effective date for service connection for tinnitus and 
otalgia is June 30, 1992.  Inasmuch as the RO has already 
assigned June 30, 1992, as the effective date for the award, 
no earlier date is appropriate.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date.  

Accordingly, the veteran's appeal, including the question of 
CUE in the March 1971 rating decision, must be denied.  


ORDER

An effective date earlier than June 30, 1992, for the award 
of compensation benefits for tinnitus and otalgia, including 
the question of whether a March 1971 denial of service 
connection for right ear disability was clearly and 
unmistakably erroneous, is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

